Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/24/2021 has been entered. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




As per claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20, they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent 10,346,191 in view of Gupta et al. (US 9,696,985) (hereinafter Gupta).

The present application is a continuation of U.S. Patent No. 10,346,191, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of U.S. Patent 10,346,191 contain, and have obvious substantially similar limitations of the claims of the Instant Application as recited above (See MPEP 804). A table has been constructed below to illustrate this:

Instant Application
Patent 10,346,191
Claim 1. In a data center comprising a cluster of hosts, a spare host pool, and a failed host pool, a method of adjusting the number of hosts in the cluster, comprising: 

tracking membership of hosts in the spare host pool using a second data structure; tracking membership of hosts in the failed host pool using a third data structure; 
determining that the cluster does not include a sufficient number of operable hosts based on determining an availability of one or more virtual machines (VMs) on a first host in the cluster with an acceptable latency, wherein a triggering condition for the determination is met by determining that an availability of a particular virtual machine (VM) executed by one of the hosts in the cluster falls below a minimum threshold value; 
selecting a second host from the spare host pool; 
adding an identifier of the selected second host to the first data structure;
deleting the identifier of the selected second host from the second data structure;


migrating the one or more VM from the first host to the second host; 
adding an identifier of the first host to the third data structure; and 
deleting the identifier of the first host from the first data structure.

Claim 2. The method of claim 1, wherein determining that the cluster does not include a sufficient number of operable hosts is further based on determining the existence of a partial or total failure of the first host in the cluster.

Claim 4. The method of claim 1, further comprising: 
copying data locally stored in the first host to a storage device accessible by the cluster.

Claim 5. The method of claim 1, wherein the one or more VM is migrated from the first host to the second host when an average resource 














Claims 6. The method of claim 5, wherein the resource is CPU or memory.


tracking membership of hosts in the spare host pool using a second data structure;
tracking membership of hosts in the failed host pool using a third data structure;
determining that the cluster does not include a sufficient number of operable hosts based on determining that an availability of a virtual machine (VM) executing on a first host in the cluster falls below a minimum availability threshold value;




selecting a second host from the spare host pool;
programmatically adding an identifier of the selected second host to the first data structures;
programmatically deleting the identifier of the selected second host from the second data structure;


programmatically adding an identifier of the first host to the third data structure; and
programmatically deleting the identifier of the first host from the first data structure.

Claim 2. The method of claim 1, wherein determining that the cluster does not include a sufficient number of operable hosts is based on determining the existence of a partial or total failure of the first host in the cluster.

Claim 3. The method of claim 2, further comprising:
copying data locally stored in the first host to a storage device accessible by the cluster.

Claim 6. The method of claim 1, further comprising:

migrating all VMs from the host in the cluster with the average resource utilization being less than the lower threshold average resource utilization to another host in the cluster; and
programmatically adding an identifier of the host with the average resource utilization being less than the lower threshold average resource utilization to the second data structure and programmatically deleting the identifier of the host with the average resource utilization being less than the lower threshold average resource utilization from the first data structure.

Claim 5. The method of claim 4, wherein the average resource utilization is an average CPU utilization or an average memory utilization.


The claims of U.S. Patent 10,346,191 do not explicitly teach wherein a triggering condition for the determination is met by determining that an availability of a particular virtual 

However, Gupta teaches wherein a triggering condition for the determination is met by determining that an availability of a particular virtual machine (VM) executed by one of the hosts in the cluster falls below a minimum threshold value (col. 6, ll. 8-20).

U.S. Patent 10,346,191 and Sundar are both concerned with computer networking environments. U.S. Patent 10,346,191 teaches clustered computing while Gupta teaches an availability of a virtual machine falling below an availability threshold. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent 10,346,191 in view of Gupta because it would provide for a way to optimally place VMs in available patch windows for optimal VM patching and updating.

As per claims 3, 10, and 17 they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent 10,346,191 in view of Gupta as recited above in view of Pagl et al. (US 9,928,092) (hereinafter Pagl as previously cited).

As per claim 3, the claims of U.S. Patent 10,346,191 and Gupta do not explicitly teach wherein the one or more VM is migrated from the first host to the second host upon a failure of the first host.

However, Pagl teaches wherein the one or more VM is migrated from the first host to the second host upon a failure of the first host (col. 6, ll. 54-67).

Pagl and U.S. Patent 10,346,191 are both concerned with networked clusters. U.S. Patent 10,346,191 teaches migrating a virtual machine while Pagl teaches migrating a virtual machine upon a failure of a host. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent 10,346,191 and Gupta in view of Pagl because it would provide for a way to keep a virtual machine executing on a non-failed host.

As per claim 10, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claims 7 and 14 they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent 10,346,191 in view of Gupta as recited above in view of D’Souza (US 6,446,218) (as previously cited).

As per claim 7, the claims of U.S. Patent 10,346,191 and Gupta do not explicitly teach copying data locally stored in a host with the lowest resource utilization to a storage device accessible by the cluster.

However, D’Souza teaches copying data locally stored in a host with the lowest resource utilization to a storage device accessible by the cluster (col. 22, ll. 24-52).

D’Souza and U.S. Patent 10,346,191 are both concerned with networked clusters. U.S. Patent 10,346,191 teaches migrating a virtual machine while D’Souza teaches copying data from the least utilized server in the cluster. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent 10,346,191 and Gupta in view of D’Souza because it would avoid creating network congestion unnecessarily and to avoid long latency typically associated with using remote servers as well as improve fault tolerance of the cluster.

As per claim 14, it has similar limitations as claim 7 and is therefore rejected using the same rationale.

As per the remaining claims not specifically mentioned in the section above they are computer-readable medium and system embodiments of claims 1-7 of the Instant Application and are therefore rejected using the same rationale as above. It would further have been obvious to utilize the computer-readable medium and the system to perform the method of claim 1-7. The difference in the statutory classes of inventions are merely obvious variants of one another. The ordinary artisan would have been motivated to modify the claims for the simple purpose of carrying out or implementing the computer instructions of a computer-readable medium as a series of steps performed by a computer system. Similar claim mappings of the remaining claims 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sundar et al. (US 2007/0233698) (hereinafter Sundar as cited in Applicant’s IDS dated 04/29/2020 and previously cited) in view of Rao et al. (US 7,739,541) (hereinafter Rao as cited in Applicant’s IDS dated 04/29/2020 and previously cited) in view of Post et al. (US 2012/0084774) (hereinafter Post as previously cited) in view of Gupta.

As per claim 1, Sundar teaches in a data center comprising a cluster of hosts (fig. 1, blocks 11 and 15), a spare host pool (fig. 1, block 13), and a failed host pool (fig. 1, block 17) and selecting a second host from the spare host pool ([0046]; [0070]-[0071]; [0116]-[0117]). 

Sundar does not explicitly teach a method of adjusting the number of hosts in the cluster, comprising: 
	tracking membership of hosts in the cluster using a first data structure; 

	tracking membership of hosts using a third data structure; 
	determining the cluster does not include a sufficient number of operable hosts based on determining that an availability of one or more virtual machines (VMs) on a first host in the cluster with an acceptable latency, wherein a triggering condition for the determination is met by determining that an availability of a particular virtual machine (VM) executed by one of the hosts in the cluster falls below a minimum threshold value;
	adding an identifier of the selected second host to the first data structure; 
	migrating the VM from the first host to the second host;
	deleting the identifier of the selected second host from the second data structure
	adding an identifier of the first host to the third data structure; and 
	deleting the identifier of the first host from the first data structure.

However, Rao teaches:
	tracking membership of hosts in the cluster using a first data structure (fig. 4; col. 8, ll. 35-37; col. 10, ll. 37-59); 
	tracking membership of hosts using a second data structure (fig. 4; col. 8, ll. 35-37; col. 10, ll. 37-59);
	tracking membership of hosts using a third data structure (fig. 4; col. 8, ll. 35-37; col. 10, ll. 37-59);
	adding an identifier of the selected second host to the first data structure (fig. 6, blocks 600 and 640 and col. 13, ll. 41-45);

	adding an identifier of the first host to the third data structure (fig. 6, blocks 600 and 640 and col. 13, ll. 41-45); and 
	deleting the identifier of the first host from the first data structure (fig. 7, blocks 700 and 760 and col. 14, ll. 16-23).

Rao and Sundar are both concerned with clustered networks. Sundar teaches different computing clusters while Rao teaches identifying and managing records of the clusters to track membership and add and delete identifiers. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sundar in view of Rao because it would provide a way to track and monitor the status and membership of hosts within different clusters.

Sundar and Rao do not explicitly teach:
	determining the cluster does not include a sufficient number of operable hosts based on determining that an availability of one or more virtual machines (VMs) on a first host in the cluster with an acceptable latency, wherein a triggering condition for the determination is met by determining that an availability of a particular virtual machine (VM) executed by one of the hosts in the cluster falls below a minimum threshold value; 
	migrating the VM from the first host to the second host.

However, Post teaches:

	migrating the VM from the first host to the second host ([0098]).

Post and Sundar are both concerned with computer networking environments. Sundar teaches clustered computing while Post teaches migrating virtual machines based on latency thresholds. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sundar and Rao in view of Post because it would provide a way to migrate a virtual machine to resources that are not overcommitted thus improving the latency of the virtual machine.

Sundar, Rao, and Post do not explicitly teach wherein a triggering condition for the determination is met by determining that an availability of a particular virtual machine (VM) executed by one of the hosts in the cluster falls below a minimum threshold value.

However, Gupta teaches wherein a triggering condition for the determination is met by determining that an availability of a particular virtual machine (VM) executed by one of the hosts in the cluster falls below a minimum threshold value (col. 6, ll. 8-20).

Gupta and Sundar are both concerned with computer networking environments. Sundar teaches clustered computing while Gupta teaches an availability of a virtual machine falling below an availability threshold. Therefore it would have been obvious to one of ordinary skill in 

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sundar in view of Rao in view of Post in view of Gupta as applied to claims 1, 8, and 15 above, and further in view of Pagl.

As per claim 2, Sundar, Rao, Post, and Gupta do not explicitly teach wherein determining that the cluster does not include a sufficient number of operable hosts is further based on determining the existence of a partial or total failure of the first host in the cluster.

However, Pagl teaches wherein determining that the cluster does not include a sufficient number of operable hosts is further based on determining the existence of a partial or total failure of the first host in the cluster (col. 6, ll. 54-67).

Pagl and Sundar are both concerned with clustered computing. Sundar teaches computing clusters while Pagl teaches migrating a virtual machine upon at least a partial failure of the host. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sundar, Rao, Post, and Gupta in view of Pagl because it would increase the availability of virtual machines within a system by ensuring that the virtual machines are operating on non-failing hosts.

As per claim 3, Sundar, Rao, Post, and Gupta do not explicitly teach wherein the one or more VM is migrated from the first host to the second host upon a failure of the first host.

However, Pagl teaches wherein the one or more VM is migrated from the first host to the second host upon a failure of the first host (col. 6, ll. 54-67).

Pagl and Sundar are both concerned with clustered computing. Sundar teaches computing clusters while Pagl teaches migrating a virtual machine upon at least a partial failure of the host. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sundar, Rao, Post, and Gupta in view of Pagl because it would increase the availability of virtual machines within a system by ensuring that the virtual machines are operating on non-failing hosts.

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 10, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 16, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sundar in view of Rao in view of Post in view of Gupta as applied to claims 1, 8, and 15 above, and further in view of D’Souza.

As per claim 4, Sundar, Rao, Post, and Gupta do not explicitly teach copying data locally stored in the first host to a storage device accessible by the cluster.

However, D’Souza teaches copying data locally stored in the first host to a storage device accessible by the cluster (col. 22, ll. 24-52).

D’Souza and Sundar are both concerned with clustered computing environments. Sundar teaches different computing clusters while D’Souza teaches copying data from a least utilized machine. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sundar, Rao, Post, 

As per claim 11, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claim 18, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundar in view of Rao in view of Post in view of Gupta as applied to claims 1, 8, and 15 above, and further in view of Heim (US 2011/0131569) (as previously cited).

As per claim 5, Sundar, Rao, Post, and Gupta do not explicitly teach wherein the one or more VM is migrated from the first host to the second host when an average resource utilization in the first host is greater than an upper threshold utilization.

However, Heim teaches wherein the one or more VM is migrated from the first host to the second host when an average resource utilization in the first host is greater than an upper threshold utilization ([0007]).

Heim and Sundar are both concerned with clustered computing environments. Sundar teaches different computing clusters while Heim teaches migrating virtual machines based on resource usage of the host. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sundar, Rao, Post, and Gupta in view of Heim because it would provide for improved load balancing within the system.

As per claim 6, Heim teaches wherein the resource is CPU or memory ([0007]).

As per claim 12, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 13, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 19, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 20, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sundar in view of Rao in view of Post in view of Gupta in view of Heim as applied to claims 6 and 13 respectively above, and further in view of D’Souza.

As per claim 7, Sundar, Rao, Post, Gupta, and Heim do not explicitly teach copying data locally stored in a host with the lowest resource utilization to a storage device accessible by the cluster.

However, D’Souza teaches copying data locally stored in a host with the lowest resource utilization to a storage device accessible by the cluster (col. 22, ll. 24-52).

D’Souza and Sundar are both concerned with clustered computing environments. Sundar teaches different computing clusters while D’Souza teaches copying data from a least utilized machine. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sundar, Rao, Post, Gupta, and Heim in view of D’Souza because it would avoid creating network congestion unnecessarily and to avoid long latency typically associated with using remote servers as well as improve fault tolerance of the cluster.

As per claim 14, it has similar limitations as claim 7 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, in ll. 6-8 it is not clear why the cluster determines that it does not include a sufficient number of operable hosts if an availability of at least one VM on a host in the cluster has an acceptable latency. Would not the determination occur if an unacceptable latency and not an acceptable latency is determined? Furthermore, in the case of one VM how is “an availability” recited in ll. 7 the same or different than “an availability” recited in ll. 9? How does “an acceptable latency” relate to “a minimum threshold value”? Is the threshold value a measurement of the latency? Ll. 7 recites “VMs on a first host” whereas ll. 9 recites “VM executed by one of the hosts” and it is not clear what the difference is between a VM on a host vs. a VM executed by one of the hosts. Is a VM on a host also executing on the host?

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

Response to Arguments
All of Applicant's arguments have been fully considered. Some are moot in view of the new grounds of rejection necessitated by Applicant’s amendments, and the others discussed below are not persuasive. 

In the Remarks on pg. 10-11 Applicant argues that Rao fails to disclose determining that the cluster does not include a sufficient number of operable hosts based on determining an availability of one or more virtual machines (VMs) on a first host in the cluster with an acceptable latency as is recited by amended claim 1. The examiner respectfully submits that Post and not Rao is being used to teach the aforementioned limitation. Applicant’s argument is hereby traversed.

On pg. 11 of the Remarks Applicant contends that none of the references suggest “deleting the identifier of the selected second host from the second data structure”. The examiner respectfully disagrees and encourages Applicant to view Rao in at least fig. 7, blocks 700 and 760 and col. 14, ll. 16-23. Applicant has failed to provide any rationale or explanation is reminded of In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”). It appears that Applicant is merely making a conclusory statement. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection (see MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Applicant should also note paragraphs 76-80 below.

In the Remarks on pg. 12 Applicant requests that the double patenting rejections be held in abeyance until the claims are otherwise indicated as allowable. The examiner respectfully submits that MPEP 804 states: A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 

Shanmuganathan et al. (US 2015/0215234) teach applications executing on a VM may experience increased latencies due to lack of sufficient resources allocated to the VM.

Badovinatz et al. (US 6,016,505) teach deleting a processor from its membership list.

Forrester (US 2005/0102676) teaches deleting a server from a cluster.

Bae et al. (US 2005/0160143) teach deleting a processor from its membership list.

Matsuzaki et al. (US 2004/0162870) teach deleting an ID of a client from a registered device list.

Saha et al. (US 2006/0037016) teach deleting a node from a cluster of nodes.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 


 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            June 7, 2021